FILED
                             NOT FOR PUBLICATION                            APR 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MILAUDI KARBOAU,                                 No. 10-72951

               Petitioner,                       Agency No. A026-358-197

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Milaudi Karboau, a native and citizen of Morocco, petitions pro se for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from a deportation order of an immigration judge (“IJ”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law. Vargas-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez v. Gonzales, 497 F.3d 919, 921 (9th Cir. 2007). We dismiss the

petition for review.

      We lack jurisdiction to review the agency’s deportation order because

Karboau’s convictions for first-degree theft by receiving under Oregon Revised

Statute § 164.095 constitute final convictions for aggravated-felony theft offenses

that render him deportable under former 8 U.S.C. § 1251(a)(2)(A)(iii). See

8 U.S.C. § 1252(a)(2)(C) (restricting the court’s jurisdiction to review deportation

orders predicated on aggravated-felony convictions); see also Planes v. Holder,

652 F.3d 991, 996 (9th Cir. 2011) (“[The] definition of ‘conviction’ . . . requires

only that the trial court enter a formal judgment of guilt, without any requirement

that all direct appeals be exhausted or waived.”); Verdugo-Gonzalez v. Holder,

581 F.3d 1059, 1061 (9th Cir. 2009) (“The act of . . . receiving stolen property

knowing that it was stolen entails an exercise of control over the property without

consent and with the intent to deprive the owner of rights and benefits of

ownership . . . [and thus] fall[s] within the generic definition of theft.”). The

validity of these convictions is not properly before us. See Ramirez-Villalpando v.

Holder, 645 F.3d 1035, 1041 (9th Cir. 2011) (“A petitioner may not collaterally

attack his state court conviction on a petition for review of a BIA decision.”).




                                           2                                        10-72951
      The record does not support Karboau’s due process claims alleging IJ bias

and ineffective assistance of counsel. See Vargas-Hernandez, 497 F.3d at 926

(requiring a petitioner alleging IJ bias to show that the IJ harbored a “deep-seated

favoritism or antagonism that would make fair judgment impossible”); Serrano v.

Gonzales, 469 F.3d 1317, 1319 (9th Cir. 2006) (“To assert a valid due process

ineffective assistance of counsel claim, a petitioner must demonstrate prejudice;

namely, he must show that he has ‘plausible grounds for relief.’” (citation

omitted)). Consequently, Karboau’s due process claims are not sufficiently

colorable to invoke our jurisdiction under 8 U.S.C. § 1252(a)(2)(D). See Mendez-

Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir. 2009) (“To be colorable in this

context . . . , the claim must have some possible validity.” (citation omitted)).

      Karboau’s challenges to the agency’s custody determination are not properly

before us because custody-redetermination hearings and deportation hearings are

separate proceedings, and challenges to those proceedings must be separately

exhausted. See Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011);

Joseph v. Holder, 600 F.3d 1235, 1247 (9th Cir. 2010).

      The BIA’s decisions denying the motions to reopen and reconsider that

Karboau filed while this petition for review was pending are also not properly

before us in this petition for review. Cf. Lin v. Gonzales, 473 F.3d 979, 981 n.1


                                           3                                        10-72951
(9th Cir. 2007) (noting that denials of subsequent motions to reopen must be

separately appealed).

      PETITION FOR REVIEW DISMISSED.




                                         4                                     10-72951